MILLER, Judge,
dissenting.
I dissent because there can be no “inventory” search of an impounded vehicle until the vehicle is impounded and then, only if the inventory is a routine police procedure. As the record makes clear, Officer Wager, a Field Training Officer, searched the trunk of Fair's rental car before he im*492pounded it. R. 99, 104-106 infra. As noted by the majority and Professor Kerr, if a vehicle is lawfully impounded after the operator is arrested, the arresting officer may make an inventory search of the impounded vehicle. South Dakota v. Opperman (1976), 428 U.S. 364, 375, 96 S.Ct. 3092, 3100, 49 L.Ed.2d 1000; Brown v. State (1982), Ind., 442 N.E.2d 1109, 1116; William A. Kerr 16 Indiana Practice § 3.4 (1992 supp.). Once a vehicle is lawfully impounded, the police may inventory the vehicle if the procedure used is “conducted by law enforcement officers on a ‘routine’ basis.” Griffin v. State (1978), 175 Ind. App. 469, 372 N.E.2d 497, 501; Kerr, supra, § 3.4e. The purpose of a valid inventory search is not to recover admissible evidence of criminal activity, its primary purpose is to safeguard the owner’s property. Kerr, supra, § 3.4e.
The majority seems to imply that because Fair was under arrest, Wager had the unlimited right to search Fair’s car. Even the State did not argue such extreme-position at the suppression hearing. At the hearing, the State did not claim this was a search incidental to a lawful arrest nor attempt to apply' the “automobile exception” to this case, for the good reason that neither applied.
Officer Wager’s testimony at the suppression hearing shows that no element of a valid inventory search was present when he searched Fair's vehicle. At the time, Fair was handcuffed and in the back seat of Wager’s police car. R. 99. Wager testified that:
Q. Did you walk — when you got that slip, did you walk from Mr. Fair’s car back to the police car?
A. Yes I did. An uh — I sat down in the driver’s seat of my police car with him in the back seat. Uh, because I had seen him placing something in the trunk and he had shotgun shells, I made an assumption that there was probably going to be a weapon in the trunk. So it was at that time that uh — I Mirandized [sic] Mr. Fair and uh — asked him if I could — or I
asked him if there were any weapons in the car.
Q. And what did he say?
A. He said uh — he—well to answer the specific question — “is there any weapons in the car?” — he didn’t say anything. He just shook his head. An he just said that uh — he didn’t do anything.
Q. Then what happened after that?
A. Well, after that I just decided to do the inventory search for the arrest and since it was his vehicle, I inventory searched his car.
R. 99 (emphasis added). Wager searched the entire interior of Fair’s car and found some marijuana, some empty Colt 45 cans, and a cooler on the back seat. Wager opened the cooler and found some beer. Wager then testified:
A. Uh — I finished searching the interior of the car and didn’t find any other contraband or any other property that needed to be noted. It was at that time I wanted to for the —look in the trunk and I started looking for the keys. Saw that they were not in the ignition. So at that time I had to walk back over to the police car and I asked Mr. Fair to step out, in which I recovered the keys from his left front pocket.
Q. You hadn’t taken them out earlier?
A. No, I hadn’t.
Q. O.K., so what happened after that?
A. Uh — I told him that I’d found the marijuana and that he was also under arrest for possession of marijuana. And I placed him back in the car and then went to the trunk of the car and opened it with the key. And when I opened it I saw that there was a shotgun in the trunk on top of some clothing.
Q. Did you ask Mr. Fair for permission to open up the trunk?
A. No sir.
Q. And did he ask you to open the trunk?
A. No sir, he did not.
*493Q.And did he ask you to safe guard any contents in the trunk?
A. No sir, he did not.
Q. O.K. And did you also do an inventory of — were you searching the trunk to do an inventory?
A. Yes sir.
Q. Did you do that inventory expecting to find a weapon in that trunk?
A. Yes sir, I did.
* * * * * *
Q. You were going to impound the car at that time. Is that correct?
A. Yes sir.
Q. Did Mr. Fair ever ask you to impound it?
A. No sir.
Q. And did you uh — have a warrant for any of these searches that you conducted?
A. No sir, I did not.
R.104-106 (emphasis added). The majority concludes that the “impoundment of the car concurrently with Fair’s arrest was proper.” Op. at 491. Wager’s own words do not support their conclusion.
In regard to the second element of a valid inventory search, Wager testified on direct examination:
Q. And were you following any set procedures set down by — uh—the Indianapolis Police Department for inventory [of] the car?
A. Yes sir, I was.
R. 106. The majority finds that this testimony shows Wager was following the “routine” procedure of the Indianapolis Police Department when he searched Fair’s car before impounding it. I refer the majority to Wager’s testimony on cross-examination:
Q. You referred to the Indianapolis Police Department inventory search regarding the trunk and other portions of a car. Can you briefly explain what that — what the Indianapolis Police Department policy is regarding inventory searches?
A. O.K. If we come in contact with someone who has a vehicle — we are to safeguard that vehicle. We’re not allowed — we should not leave it anywhere where it might be damaged. So therefore, they request that we impound those vehicles, so when we do that, we conduct an inventory search of the car to see what kind of items are in it.
R. 112. It is clear that Wager did not follow official Indianapolis Police procedure. He searched the car before it was impounded. He conducted an warrantless investigatory search — in the guise of an inventory search — of Fair’s car with the stated purpose of finding a weapon. When he finally found the weapon, then Wager impounded Fair’s car.
Professor Kerr notes that: “If an officer indicates that the actual purpose of an entry or examination of a vehicle is for a different purpose, such as an investigation to obtain evidence of criminal activity, then the entry or examination cannot be justified as an inventory." Kerr, supra, § 3.4(e) at 300 citing Rabadi v. State (1989), Ind., 541 N.E.2d 271, 274-275 (an inventory was not made under routine procedures when it was made to “inventory any evidence that was recovered.”); Snuffer v. State (1984), Ind.App., 461 N.E.2d 150, 153 n. 4 (emphasis added).2
In Mapp v. Ohio (1961), 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d 1081, the Supreme *494Court applied the judicially-created federal exclusionary rule to the states, holding that “all evidence obtained by searches and seizures in violation of the Constitution is ... inadmissible in a state court.” Id. at 655, 81 S.Ct. at 1691. Indiana adopted the exclusionary rule thirty-eight years before Mapp in Callender v. State (1923), 193 Ind. 91, 138 N.E. 817, and prohibited the admission of evidence seized in violation of Article 1, section 11 of the Indiana Constitution.
Under either the Federal or Indiana constitutions, Wager unconstitutionally searched Fair’s vehicle.3 The evidence seized should be suppressed. The trial court and the majority have erred. I would reverse.

. Professor Kerr also observed that:
In order to assure that an inventory is conducted for a proper purpose, the Indiana appellate courts emphasize that an inventory is a procedure that is conducted by law enforcement officers on a ‘routine’ basis. (Citations omitted). As stated by the court in Griffin v. State [supra],
Further, the inventory search was routine. Where the search is routine it is limited by its purpose, i.e., protecting the owner's property and avoiding the occasional danger that may arise in impounding an unsearched vehicle. In addition, the necessity of procuring a warrant is greatly diminished because the inventory is not conducted to uncover crime; there is ‘no significant danger of hindsight justification’ for the search, and there is no discretion in the arresting officer as to whether a search is required_ Id. at 501.
Kerr, supra, § 3.4(e) at 300.


. I wish to point out that if Wager wanted to get a warrant, there was probable cause to obtain one. He had the shotshells and had seen Fair put something long and cylindrical into the trunk of the car. The State does not argue the presence of any exigent circumstances that would justify a warrantless search. It is clear the Wager was going to find that shotgun, one way or another. The way he chose is unconstitutional.